DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview by Vinay Sathe (Reg. No. 55,595) on 02/11/2022.

IN THE CLAIMS
1.	(Currently Amended) A method of packet communication, comprising:	receiving, by a plurality of nodes within a network domain, a test packet configured to traverse the plurality of nodes according to a list included in the test packet,
		wherein the list comprises an ordered set of ingress interface identifiers and egress interface identifiers of the plurality of nodes, 		wherein the ordered set indicates an order to be traversed by the test packet, 		wherein the list comprises, for each node of the plurality of nodes, a first identifier that is immediately followed by a second identifier that is different from the first identifier, 		wherein the first identifier uniquely identifies a node within the network domain and the second identifier identifies another node adjacent to the node, and		wherein, for a first node and a second node from the plurality of nodes, the list includes a same second identifier that identifies a third node and a fourth node that are respectively adjacent to the first node and the second node;
	identifying, by each of the plurality of nodes, information indicative of a requested residence time measurement for the test packet;
	reading, by each of the plurality of nodes, a first clock value as the test packet is passed thereto;
	reading, by each of the plurality of nodes, a second clock value as the test packet is passed therefrom;
	calculating, by each of the plurality of nodes, [[the]] a residence time of the test packet as a function of the first clock value and the second clock value; and	transmitting, by each of the plurality of nodes to a computing device, a residence time report comprising a test sequence number that identifies the test packet, a timestamp when the residence time report is transmitted by a node, the first identifier of the node, the residence time of the test packet, and an ingress interface identifier and an egress interface identifier associated with the node.

2.	(Previously Presented) The method of claim 1, wherein the calculating of the residence time of the test packet further includes calculating by subtracting the first clock value from the second clock value.

3-6.	(Cancelled).

7.	(Previously Presented) The method of claim 1, wherein the list of the plurality of nodes to be traversed by the test packet is received from the computing device.  

8.	(Previously Presented) The method of claim 1, wherein the list includes a plurality of node segment identifications (SIDs).

9.	(Previously Presented) The method of claim 1, wherein the list further comprises one or more adjacency segment identifications (Adj-SIDs).

10.	(Previously Presented) The method of claim 1, wherein the list includes an Explicit Route Object (ERO) that includes internet protocol addresses of the plurality of nodes.

11.	(Original) The method of claim 1, wherein the list is a Multi-Protocol Label Switching (MPLS) label stack.

12.	(Cancelled).

13.	(Currently Amended) A packet communication apparatus comprising:
	at least one processor and a memory having instructions stored thereon, wherein the instructions upon execution by the at least one processor configures the packet communication apparatus to:
	receive a test packet configured to traverse a plurality of nodes according to a list included in the test packet,
		wherein the list comprises an ordered set of ingress interface identifiers and egress interface identifiers of the plurality of nodes, 		wherein the ordered set indicates an order to be traversed by the test packet,		wherein the list comprises, for each node of the plurality of nodes, a first identifier that is immediately followed by a second identifier that is different from the first identifier, 		wherein the first identifier uniquely identifies a node within the network domain and the second identifier identifies another node adjacent to the node, and		wherein, for a first node and a second node from the plurality of nodes, the list includes a same second identifier that identifies a third node and a fourth node that are respectively adjacent to the first node and the second node;
	identify information indicative of a requested residence time measurement for the test packet;
	read a first clock value as the test packet is passed thereto;
	read a second clock value as the test packet is passed therefrom;
	calculate [[the]] a residence time of the test packet as a function of the first clock value and the second clock value; and	transmit, to a computing device a residence time report comprising a test sequence number that identifies the test packet, a timestamp when the residence time report is transmitted by a node, the first identifier of the node, the residence time of the test packet, and an ingress interface identifier and an egress interface identifier associated with the node.

14.	(Previously Presented) The packet communication apparatus of claim 13, wherein the at least one processor configures the packet communication apparatus to calculate the residence time of the test packet by subtracting the first clock value from the second clock value.

15.	(Cancelled).

16.	(Previously Presented) The packet communication apparatus of claim 13, wherein the list includes a plurality of node segment identifications (SIDs).

17.	(Previously Presented) The packet communication apparatus of claim 13, wherein the list further comprises one or more adjacency segment identifications (Adj-SIDs).

18.	(Original) The packet communication apparatus of claim 13, wherein the list includes an Explicit Route Object (ERO) that includes internet protocol addresses of the plurality of nodes.

19.	(Original) A computer platform configured to generate the list in claim 13.

20.	(Currently Amended) A non-transitory computer program product comprising a computer-readable medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method, the code comprising:
	instruction for receiving a test packet configured to traverse the plurality of nodes according to a list included in the test packet,
		wherein the list comprises an ordered set of ingress interface identifiers and egress interface identifiers of the plurality of nodes, 		wherein the ordered set indicates an order to be traversed by the test packet,		wherein the list comprises, for each node of the plurality of nodes, a first identifier that is immediately followed by a second identifier that is different from the first identifier, 		wherein the first identifier uniquely identifies a node within the network domain and the second identifier identifies another node adjacent to the node, and		wherein, for a first node and a second node from the plurality of nodes, the list includes a same second identifier that identifies a third node and a fourth node that are respectively adjacent to the first node and the second node;
	instruction for identifying information indicative of a requested residence time measurement for the test packet;
	instruction for reading a first clock value as the test packet is passed thereto;
	instruction for reading a second clock value as the test packet is passed therefrom;
	instruction for calculating [[the]] a residence time of the test packet as a function of the first clock value and the second clock value; and	instruction for transmitting, to a computing device, a residence time report comprising a test sequence number that identifies the test packet, a timestamp when the residence time report is transmitted by a node, the first identifier of the node, the residence time of the test packet, and an ingress interface identifier and an egress interface identifier associated with the node. 

21.	(Previously Presented) The non-transitory computer program product of claim 20, wherein the instruction for calculating of the residence time of the test packet further includes instruction for calculating by subtracting the first clock value from the second clock value.

22.	(Cancelled).

23.	(Previously Presented) The non-transitory computer program product of claim 20, wherein the list includes a plurality of node segment identifications (SIDs).

24.	(Previously Presented) The non-transitory computer program product of claim 20, wherein the list further comprises one or more adjacency segment identifications (Adj-SIDs).

25.	(Previously Presented) The non-transitory computer program product of claim 20, wherein the list includes an Explicit Route Object (ERO) that includes internet protocol addresses of the plurality of nodes.  

Allowable Subject Matter
Claims 1-2, 7-11, 13-14,16-21 and 23-25 are allowed. The reasons for allowance are the same as set forth in the examiner’s statement of reasons for allowance in the Allowability Notice mailed on 02/28/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413